WARD, Circuit Judge.
This case arises out of a contract between the city and the Pennsylvania Steel Company for the erection of the steel superstructure of the cantilever bridge across the East River at Blackwells Island, known as the Queensborough Bridge. The Steel *455Company, the contractor, was to be paid at various rates on poundage of steel furnished. The final certificate called for by the contract was filed with the comptroller, showing a balance due of $183,464.41.
The original contract is dated November 20, 1903. The specifications, which are made a part of it, provide that the steel work shall be so proportioned as to carry, in addition to its1 own weight and the weight of the floor of the bridge, which together make the dead weight of the bridge, certain specified loads of live weight. Subsequently the city, desiring to add two elevated railway tracks on the second floor o'f the bridge, .entered into a supplemental contract with the Steel Company, dated December 15, 1904, whereby the Steel Company agreed to furnish additional steel at the prices provided in the original contract. The bridge was completed to the satisfaction of the bridge commissioner and the city engineer and is now in use by the city. There is no question as to workmanship, material, and conformity to the working drawings.
The city refuses to pay the balance admitted in the final certificate, and pleads large counterclaims on the ground that certain members of the trusses will be overstrained if subjected to the live loads provided for in the specifications. The testimony of the experts on both sides indicates that this is so. The city contends that the Steel Company guaranteed these results. Judge Holt directed a verdict in favor of the Steel Company for the unpaid balance of the contract price, dismissed the city’s counterclaims, and left the question of certain extra work to the jury. We think he was right. The Steel Company made no such guarantee. The city furnished the original plans and stress sheets for the bridge with the loads originally contemplated; also a loading key by which the stresses on each member of the trusses by reason of the live loads could be computed per linear foot. The contract provided :
“The contractor shall build, construct, finish, and fully complete the whole of the work in a maimer described and shown in the specifications and by the accompanying plans and drawings, numbered 4347-4370, and in accordance with such further details and instructions as the engineer may from time to time furnish, approve, or issue for the purpose of insuring the thorough completion of the work in the most efficient manner.”
This the Steel Company did. If the result did not accomplish the city’s expectation as to the effect of certain loads upon the bridge members, it was through no fault of the Steel Company. The city had and exercised entire control of the subject, and the Steel Company has scrupulously conformed to its requirements. We think the case falls within MacKnight Flintic Stone Co. v. City of New York, 160 N. Y. 72, 54 N. E. 661, MacRitchie v. City of Lake View, 30 Ill. App. 393, and Filbert v. City of Philadelphia, 181 Pa. 530, 37 Atl. 545.
The judgment is affirmed, with costs.